FILED
                           NOT FOR PUBLICATION
                                                                            DEC 23 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHANA BECERRA, on behalf of herself,             No.   18-15365
all others similarly situated, and the
general public,                                  D.C. No. 3:17-cv-05916-WHA

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

THE COCA-COLA COMPANY,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted December 4, 2019**
                             San Francisco, California

Before: SILER,*** BYBEE, and R. NELSON, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      Appellant Shana Becerra sued appellee The Coca-Cola Company, alleging

that Coca-Cola violated various consumer-fraud laws by branding Diet Coke using

the word “diet.” The district court dismissed her claims, but granted leave to

amend. Instead of amending her complaint, Becerra appealed. We dismiss her

appeal for lack of jurisdiction.

      Title 28 U.S.C. § 1291 limits appellate jurisdiction to “final decisions of the

district courts of the United States.” “A final decision is one that ends the litigation

on the merits and leaves nothing for the court to do but execute the judgment.”

United States v. Lummi Indian Tribe, 235 F.3d 443, 448 (9th Cir. 2000) (internal

quotation marks omitted). Orders granting motions to dismiss are “not necessarily

immediately appealable.” Disabled Rights Action Comm. v. Las Vegas Events,

Inc., 375 F.3d 861, 870 (9th Cir. 2004). When an order granting a motion to

dismiss is without prejudice and with leave to amend, it is not a final appealable

order. WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc).

      The district court order here shows no intent to dispose of the entire action.

See Montes v. United States, 37 F.3d 1347, 1350 (9th Cir. 1994) (noting that, in

determining whether a dismissal order is final, it is important to consider “what

effect the court intended it to have, rather than the label placed upon it”). Nothing

in the order or in the record shows that the dismissal order ended the case. We


                                           2
therefore dismiss Becerra’s appeal for lack of jurisdiction. See WMX Techs., 104

F.3d at 1136 (“[A] plaintiff, who has been given leave to amend, may not file a

notice of appeal simply because he does not choose to file an amended

complaint.”).

      DISMISSED.




                                         3